     Case 2:20-cr-00322-ODW Document 18 Filed 08/19/20 Page 1 of 6 Page ID #:105



 1

 2

 3

 4

 5

 6

 7

 8

 9

10                          UNITED STATES DISTRICT COURT

11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,              2:20-CR-00322-ODW

13             Plaintiff,                   PROTECTIVE ORDER LIMITING
                                            DISCLOSURE OF SENSITIVE
14             v.                           INFORMATION

15   RAMON OLORUNWA ABBAS,
       aka “Ray Hushpuppi,”
16     aka “Hush,”

17             Defendant.

18

19
          The Court having considered the stipulation of the government,
20
     by and through its counsel of record, the United States Attorney’s
21
     Office for the Central District of California and Assistant United
22
     States Attorney Anil J. Antony and Joseph B. Woodring, and defendant
23
     RAMON OLORUNWA ABBAS (“defendant”), by and through his counsel of
24
     record, Gal Pissetzky     (collectively, the “parties”), with respect
25
     to the disclosure of sensitive and confidential information
26
     contained in discovery to be provided by the government to counsel
27

28
     Case 2:20-cr-00322-ODW Document 18 Filed 08/19/20 Page 2 of 6 Page ID #:106



 1   of record for defendant in this matter and good cause appearing

 2   therefor, the Court hereby ORDERS as follows:

 3        1.    In order to permit the government to provide discovery

 4   material to the above-named counsel of record for defendant while

 5   protecting against the unauthorized dissemination, distribution, or

 6   use of documents containing personal identifying information of real

 7   persons (including personal names, dates of birth, addresses,

 8   government identification numbers, financial account numbers, email

 9   addresses, passwords, photographs, and other personal identifying

10   information); material of a personal nature related to defendants,

11   alleged coconspirators, alleged victims, and witnesses; information

12   about uncharged coconspirators or subjects of the investigation and

13   of other law enforcement investigations; and potentially sensitive

14   information related to law enforcement investigative techniques and

15   ongoing law enforcement investigations (collectively, “Sensitive

16   Information”), the parties have stipulated to the entry of this

17   Protective Order in the above-captioned case.

18        2.    This Protective Order will encompass any and all discovery

19   produced in this case — that is, any written or typed documentation,

20   electronic data, and/or audio or video recordings provided to the

21   defense team, as defined below, including any paper or electronic

22   copies of the discovery produced before or after the execution of

23   the Protective Order.     The government may mark discovery produced

24   subject to the Protective Order as “SUBJECT TO PROTECTIVE ORDER,”

25   although such a mark is not necessary to bring materials under the

26   protections of the Protective Order.

27        3.    The term "document" shall include written or printed

28   matter of any kind including originals, conforming copies, and non-

                                            2
     Case 2:20-cr-00322-ODW Document 18 Filed 08/19/20 Page 3 of 6 Page ID #:107



 1   conforming copies (e.g., a copy of an original with an added

 2   notation).    The term "document" shall also include letters, reports,

 3   summaries, memoranda, notes, communications, telexes, cables,

 4   telecopies, telegrams, facsimiles, microfilms, reports, photographs,

 5   charts, graphs, maps, invoices, accountings, worksheets, bulletins,

 6   transcripts, and messages, as well as alterations, amendments,

 7   modifications and changes of any kind to the foregoing; and all

 8   recordings of information on computer, magnetic, electronic, or

 9   optic media such as computer hard drives, DVDs, CDs, audio or video

10   tapes, computer tapes or discs, microfiche, films, and all manner of

11   electronic data processing storage.

12        4.      The term "Protected Discovery" shall mean Sensitive

13   Information contained in such documents that are produced to

14   defendant and/or defense counsel by the government in discovery in

15   this case.

16        5.      Protected Discovery may be possessed by, accessed by, or

17   disclosed to only the “defense team.”        The term “defense team”

18   refers to (1) defendant, (2) defendant’s counsel of record,

19   (3) other attorneys at defense counsel’s law firm who may be

20   consulted regarding case strategy in the above-captioned matter,

21   (4) defense investigators who are assisting defense counsel with

22   this case, (5) retained experts or potential experts, and

23   (6) paralegals, legal assistants, and other support staff to

24   defendant’s counsel of record providing assistance on this case --

25   all of whom shall be advised by the above-named defense counsel of

26   their obligations under the Protective Order and must affirm to the

27   above-named defense counsel that they agree to be bound by the terms

28   of the Protective Order prior to being granted access to Protected

                                            3
     Case 2:20-cr-00322-ODW Document 18 Filed 08/19/20 Page 4 of 6 Page ID #:108



 1   Discovery.    The term “defense team” does not include family members

 2   or any other associates of defendant.

 3        6.      The defense team shall not permit anyone who is not a

 4   member of the defense team to retain in his or her possession any

 5   Protected Discovery.

 6        7.      The defense team shall access and use Protected Discovery

 7   for the sole purpose of preparing for trial or any related

 8   proceedings in the above-captioned criminal matter, including any

 9   appeal and any motion filed by defendant pursuant to 28 U.S.C. §

10   2255, and for no other purpose.

11        8.      The defense team may review Protected Discovery with

12   witnesses or witnesses’ counsel in this case.         Before being shown

13   any portion of the Protected Discovery, however, any witness or

14   witness’ counsel must be informed of, and agree to be bound by, the

15   requirements of the Protective Order.        No witness or witness’

16   counsel may retain the Protected Discovery, or any copy thereof,

17   after his or her review of those materials with the defense team is

18   complete.

19        9.      The above-named counsel of record for defendant shall, as

20   the defense team’s custodian of the Protected Discovery, keep a list

21   of witnesses who have agreed to be bound by the terms of this

22   Protective Order, which list may be disclosed to the Court in the

23   event that the Court is asked to determine whether a possible breach

24   of the Protective Order has occurred.

25        10.     The defense team shall maintain the Protected Discovery

26   safely and securely, and shall exercise reasonable care in ensuring

27   the confidentiality of those materials.

28

                                            4
     Case 2:20-cr-00322-ODW Document 18 Filed 08/19/20 Page 5 of 6 Page ID #:109



 1        11.   To the extent that notes are made that memorialize, in

 2   whole or in part, the contents of any Protected Discovery, or to the

 3   extent that copies are made for authorized use by members of the

 4   defense team, such notes, copies, or reproductions become Protected

 5   Discovery and must be handled in accordance with the terms of the

 6   Protective Order.

 7        12.   In the event that a party needs to file Protected

 8   Discovery with the Court or divulge the contents of such materials

 9   in court filings, the filing should be made under seal, unless the

10   parties agree in writing that the specific document or documents may

11   be filed in the public record.      If the Court rejects the request to

12   file such information under seal, the party seeking to file such

13   information shall provide advance written notice to the other party

14   to afford such party an opportunity to object or otherwise respond

15   to such intention before the filing.       If the other party does not

16   object to the proposed filing, the party seeking to file such

17   information shall redact the Sensitive Information and make all

18   reasonable attempts to limit the divulging of Sensitive Information.

19        13.     Upon the final disposition of this case, the Protected

20   Discovery shall not be used, in any way, in any other matter, absent

21   a court order.    All Protected Discovery maintained in the defense

22   team’s files shall remain subject to the Protective Order unless and

23   until such order is modified by court order.         Within thirty days of

24   the conclusion of appellate and post-conviction proceedings, the

25   defense team shall return the Protected Discovery, certify that such

26   materials have been destroyed, or certify that such materials are

27   being kept by defense counsel pursuant to the Business and

28   Professions Code and the Rules of Professional Conduct.

                                            5
     Case 2:20-cr-00322-ODW Document 18 Filed 08/19/20 Page 6 of 6 Page ID #:110



 1          14.   In the event that there is a substitution of counsel prior

 2   to when such documents must be returned, new defense counsel must

 3   sign this Protective Order before any Protected Discovery may be

 4   transferred from the undersigned defense counsel to the new defense

 5   counsel, who then will become the defense team’s custodian of the

 6   Protected Discovery and who shall then become responsible, upon the

 7   conclusion of appellate and post-conviction proceedings, for

 8   returning to the government, certifying the destruction of, or

 9   certifying the retention pursuant to the Business and Professions

10   Code and the Rules of Professional Conduct of all Protected

11   Discovery.

12          15.   The parties may modify the definition of Sensitive

13   Information by stipulation.

14          IT IS SO ORDERED.

15
     August 19, 2020
16
     DATE                                       HONORABLE OTIS D. WRIGHT II
17                                              UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                            6
